On Application foe Eeheaeing.
Todd, J.
In our former decree no interest was allowed on the amount found to be due the plaintiff by the defendant. Further examination has satisfied us that legal interest should be allowed from the 6th June, 1876; the date of the award of the experts, which fixed the amount of the defendant’s liability, at which time the debt became ■ due. It is not necessary that the rehearing should be granted.
It is, therefore, ordered that our former decree rendered herein be amended by allowing five per cent interest per annum on the amount thereof, from the 6th of June, 1876, until paid.
Levt, J., absent.